IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 65 & 66 WM 2015
                                          :
                  Respondent              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
DANIEL LUKE SPUCK,                        :
                                          :
                  Petitioner              :

                                     ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2015, the Application for Bail is DENIED.